Exhibit 10.1

 

 

MUTUAL & GENERAL RELEASE

 

This Mutual & General Release (“Release”) is made and entered into by and
between Roy Wu, (“Employee”) and NovaBay Pharmaceuticals, Inc. (“Company”).

 

In consideration of the mutual covenants and agreements hereinafter set forth
and intending to be legally bound hereby, the Company and the Employee agree as
follows:

 

1.            Last Day of Employment. Your last day of employment will be
February 29, 2016 (“Termination Date”).

 

2.           Waiver and General Release of Claims and Covenant Not to Sue. In
consideration for this mutual release of claims and other consideration set
forth in this agreement, Company and Employee, on behalf of his/herself and
his/her heirs, administrators, executors, personal representatives, and assigns,
hereby completely release, waive and covenant not to sue any and all claims,
complaints, causes of action, demands, suits, and damages of any kind or
character, which either may have against the other, including any claims against
its employees, agents, officers, directors, owners, shareholders, counsel,
agents, predecessors, successors, subsidiaries, affiliates, assigns, and
insurers, and the heirs, administrators, executors, successors, and assigns of
each of the foregoing (collectively, the “Released Parties”), arising out of any
acts, omissions, statements, conduct, decisions, behavior or events occurring up
through the date of the execution of this Release. Such released claims include
but are not limited to the following: claims based on contract or tort theories
or other common law, including but not limited to: wrongful discharge, tortious
interference with contractual relations; promissory estoppels; breach of the
implied covenant of good faith and fair dealing; breach of express or implied
promise; breach of manuals or other policies; breach of fiduciary duty; assault;
battery; fraud; false imprisonment; invasion of privacy; intentional or
negligent misrepresentation; defamation, including libel, slander, discharge
defamation and self publication defamation; discharge in violation of public
policy; intentional or negligent infliction of emotional distress. Employee
further releases any and all claims based on Title VII of the Federal Civil
Rights Act of 1964, as amended; the Americans with Disabilities Act; the Age
Discrimination in Employment Act of 1967, as amended; Older Worker Benefit
Protection Act; Sections 1981 through 1988 of Title 42 of the United States
Code, as amended; The Family and Medical Leave Act; the Equal Pay Act; the Fair
Labor Standards Act; the Employee Retirement Income Security Act; the Worker
Adjustment Retraining Notification Act; the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”); the California Fair Employment and Housing
Act; any and all other federal, state, or local employment laws, rules,
regulations or public policies which apply to Employee; claims relating to any
rights under company policies or otherwise relating to compensation or benefits
(including but not limited to sales commissions), claims for damages of any kind
and nature including compensatory, general, special or punitive; and/or claims
for attorney’s fees and/or costs; and any other federal state or local statute,
ordinance or law (all of the above referred to collectively as “Acts”), whether
legal or equitable. This release does not waive any right that cannot be waived
by law.

 

 
 

--------------------------------------------------------------------------------

 

 Page 2 of 5

 

Employee hereby represents and warrants that (s)he has not filed or reported any
claims or complaints in any forum and that (s)he has not assigned to any third
party or filed with any agency or court any claim released by this section 2.

 

Employee is not waiving any claim for workers’ compensation, although Employee
acknowledges (s)he has not sustained a work-related injury and has no intent to
file a claim against Company as a result of any work-related injury sustained in
the course of his employment with Company. Further, this release does not
prohibit Employee from filing a charge with any government entity related to
Employee’s employment or separation of employment. However, Employee does
forever waive his/her right to recover or receive any monetary damages,
attorneys’ fees, back pay, reinstatement or injunctive relief from the Company
and/or Released Parties relating to any matter whatsoever up to the date of this
Agreement.

 

3.            Full Release: In executing this Release, each party represents
that they do so with full knowledge of any and all rights which each has and
that neither has relied on any representations made by the other with regard to
this Release. Company and Employee assumes the risk of any mistake of fact on
its/his/her part with regard to any facts which are now unknown by it/him/her.
In this connection, all rights under §l542 of the California Civil Code are
hereby expressly waived by Employee. Such statute provides as follows:

 

"A general release does not extend to claims which the creditor does not know of
or suspect to exist in his favor at the time of executing the release, which if
known by him/HER must have materially affected his settlement with the debtor."

 

Thus, notwithstanding the provisions of §l542, and for the purpose of
implementing a full and complete release and discharge, Company and Employee
expressly acknowledges that this Release is intended to include in its effect,
without limitation, all claims which Employee does not know or suspect to exist
in Employee’s favor at the time of the execution of this Release, and that this
Release contemplates the extinguishment of any such claim or claims.

 

4.     Consideration. In consideration for signing this Mutual and General
Release, and complying with its terms, the Company agrees to pay to Employee
three (3) months base salary (“Severance Payments”). This amount of $62,100 will
be payable in stock and in cash. The first two months will be paid in cash and
the last third of the severance amount will be paid in the form of stock from
the Company’s 2007 Omnibus Incentive Plan. The number of shares will be
determined by dividing one third of the Severance Payment ($20,700) by the
closing price of one share of NBY stock, as reported by the NYSE on March 31,
2016. The shares shall be issued to employee within 3 business days.

Employee agrees that he/she will be exclusively responsible for the payment of
any taxes owed on any amounts paid to Employee or his/her authorized
representative under the terms of this Release, except for any withholding taxes
on wages subject to an IRS Form W-2 for which Company is responsible. Company
makes no representation as to the taxability of the amount paid to Employee.
Employee agrees to pay his/her portion of any additional federal, state, or
local taxes, if any, which are required to be paid with respect to this
settlement.

 

 
 

--------------------------------------------------------------------------------

 

 Page 3 of 5

 

5.            No Consideration Absent Execution of this Release. Employee
understands and agrees that Employee would not receive the monies and/or
benefits specified in paragraph “4” above, except for Employee’s execution of
this Release and the fulfillment of the promises contained herein.

 

6.            Consideration and Revocation Period:

 

(a)     The Company hereby advises Employee and Employee acknowledges that
Employee has been so advised, to consult with an attorney before executing this
Agreement.

 

(b)     Employee acknowledges that, before entering into this Agreement,
Employee had twenty-one (21) calendar days after receipt of this Agreement (the
“Consideration Period”) to consider this Agreement before signing it. Employee
and the Company agree that no changes to this Agreement will re-start the
Consideration Period. In addition, if Employee during the Consideration Period
engages in conduct that would have breached the terms of this Agreement if it
had been effective, the offer of this Agreement will be withdrawn as Employee’s
execution of this Agreement will not be valid. If Employee signs this Agreement,
the date on which she signs the Agreement shall be the “Execution Date.” In the
event Employee executes and returns this Agreement prior to the end of the
Consideration Period, (s)he acknowledges that his/her decision to do so was
voluntary and that (s)he had the opportunity to consider this Agreement for the
entire Consideration Period.

 

(c)     The Parties agree that this Agreement will not become effective until
seven (7) calendar days after the Execution Date and that Employee may, within
seven (7) calendar days after the Execution Date, revoke the Agreement in its
entirety by providing written notice to Justin Hall (jhall@novabay.com). If
written notice of revocation is not received by the Company by the 8th day after
the execution of this Agreement, this Agreement will become effective and
enforceable on that day (the “Effective Date”).

 

(d)     Employee further acknowledges that Employee has received and has
reviewed the information contained in the attached Exhibit A, which is a list of
all job titles and ages of all individuals within the decisional unit considered
for separation.

 

7.            Employee Representations: Employee warrants, represents and
acknowledges, and Company is executing this Release in reliance upon, the
following: a) Employee has been paid all compensation owed by Company through
the date of this Release, including all expense reimbursements, commissions,
bonuses and accrued vacation pay; b) Employee has returned all company property
to Company (except for the company laptop); and c) Employee has no reason to
believe that he/she has suffered any injuries or illnesses on the job which have
not been reported to Company.

 

 
 

--------------------------------------------------------------------------------

 

 Page 4 of 5

 

8.            Confidentiality and Return of Property. Employee agrees not to
disclose any information regarding the underlying facts leading up to or the
existence or substance of this Release, except to Employee’s spouse, tax
advisor, and/or an attorney with whom Employee chooses to consult regarding
Employee’s consideration of this Release.

 

In the event Employee or Employee’s counsel believes either is compelled to
provide or disclose information described in this paragraph, they will provide
written notice of such belief, via facsimile and mail, to Justin Hall via email
(jhall@novabay.com) no later than seven (7) business days prior to said
production or disclosure, unless otherwise prohibited by law. If Employee
asserts an action to enforce this Release or for breach of this Release,
Employee shall maintain such confidentiality by whatever means necessary,
including, but not limited to, submitting the Release to a court under
confidential seal.

 

Employee affirms that Employee has returned all of Company's property (except
for the company laptop that will be given to Employee as personal property as of
the date of separation, however will be used while a consulting agreement is in
effect with the Company), documents, and/or any confidential information in
Employee’s possession or control (Employee will have access to Company
confidential information while performing services pursuant to a consulting
agreement). Employee also affirms that Employee is in possession of all of
Employee’s property that Employee had at Company's premises and that Company is
not in possession of any of Employee’s property.

 

9.            Cooperation. Subject to Employee’s other personal and professional
obligations and on reasonable notice and at reasonable times, Employee will
cooperate with Company and its counsel in connection with any investigation,
administrative or regulatory proceeding or litigation relating to any matter in
which Employee was involved or of which Employee has knowledge as a result of
Employee’s employment with Company and/or any Released Party or Released
Parties.

 

10.         Nondisparagement. Employee agrees not to make any disparaging,
defamatory or otherwise derogatory comments regarding the Company or Released
Parties.

 

11.           No Admission. Nothing in this Release is intended to be, nor will
be deemed to be, an admission of liability by either party of that either has
engaged in any wrongdoing.

 

12.          Governing Law, Principles of Construction. This Release shall be
construed under the laws of the State of California, without regard to conflicts
of laws principles thereof, or those of any other state of the United States of
America, or of any other country, province or city.

 

13.          Arbitration: The parties agree that any disputes regarding this
Release shall be subject to binding arbitration with the Judicial Arbitration
and Mediation Services, under the Rules for Employment Disputes of the American
Arbitration Association and the laws of the State of California. Any arbitration
will occur in Alameda County, California. Each party will pay his/her/its own
expenses of arbitration and the expenses of the arbitrator will be equally
shared provided that, if in the opinion of the arbitrator any claim, defense, or
argument raised in the arbitration was unreasonable, the arbitrator may assess
all or part of the expenses of the other party (including attorney fees) and of
the arbitrator as the arbitrator deems appropriate. The arbitrator may not award
either party punitive or consequential damages.

 

 
 

--------------------------------------------------------------------------------

 

 Page 5 of 5

 

14.          Successors and Assigns. This Release shall be binding upon each
party and upon the party’s heirs, administrators, representatives, executors,
successors and assigns. This Release shall inure to the benefit of the parties
as well as their heirs, administrators, representatives, executors, successors
and assigns.

 

15.          Severability. To the extent any provision of this Release shall be
determined to be invalid or unenforceable in any jurisdiction, such provision
shall be deemed to be deleted from this Release as to such jurisdiction only and
the validity and enforceability of the remainder of such provision and of this
Release shall be unaffected.

 

16.         Complete Agreement/ Modifications. This Release constitutes the full
and final agreement between the parties regarding the termination of Employee’s
employment and any claims by Employee which arose in the course of such
employment and this Release replaces all prior or contemporaneous oral or
written agreements, understandings, statements, representations, and promises by
either party. No modifications to the terms of this Release be effective or
enforceable unless it is in writing and signed by the party whose duties under
this Release are modified.

 

17.          Counterparts. This Release may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument. A facsimile or emailed signature shall be deemed
binding as if it were an original.

 

               ________________________________

 

Justin M. Hall – General Counsel

 

 

Employee represents and agrees that (s)he has fully read and understands the
meaning of this Agreement and is voluntarily entering into this Agreement with
the intention of giving up all claims against the Company and Released Parties.

 

 

 

________________________________

Roy Wu